Title: Receipted Bill to the Proprietors, 25 June 1733
From: Steel, James
To: Franklin, Benjamin



[June 25, 1733]
The Honourable Proprietor to B. Franklin Dr.


1. For printing 5 Sheets at 30s. per Sheet
£ 7
10
–


2. For Paper 5 Ream, and 5/6 of a Ream at 20s.
  5
16
8


3. For Stitching 500 Books, and pasting the Maps at 6s. per Hund.
  1
10
–


4. For cutting the Mapp in Wood
  2
–
–


5. For printing and Paper of the Mapps
  2
11
8


6. For Printing and Paper of 1000 Coats of Arms at 8s. per Hund.
  4
  –
  –



  £23
8
4


Recd. of James Steel Twenty Pounds in part of this Account. B. Franklin
 Endorsed: Receiv’d the Contents of the within Acct. per me June 25. 1733.
B. Franklin
 
Docketed: Ben Franklin 26th 4 mo. 1733 £23:8:4